DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 14, 2022 have been considered but are moot because the new grounds of rejection were necessitated by claim amendments which presented limitations not previously considered (a plurality of alignment features…to protrude away from the door curtain to help retain the lateral edge…a sensor to be mounted on the guide at a position to detect…as the alignment features pass the sensor”). Although Casey was applied in the previous rejection, it is under a new interpretation, as necessitated by the claim amendments, that teach the claimed limitations.  As discussed below, Casey discloses an alignment feature (52) and a sensor (120 or 64) mounted on the guide to detect at least the alignment feature. Dondlinger further teaches a plurality of alignment features and it is the combination of Casey in view of Dondlinger that teach the amended limitations. Further due to the claim amendments, Vecchi has also been applied to teach the amended limitations.
Specification
The amendment to the abstract has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vecchi (EP 2 441 911 A1).
Regarding claim 1, Vecchi discloses an apparatus (Fig 1) comprising: 
a plurality of alignment features (6) to be distributed along a lateral edge of a door curtain (4) for a door (Fig 3), the plurality of alignment features (6) to protrude away from the door curtain to help retain the lateral edge within a guide (5) for the door curtain (paragraph [0024], the “shape of the teeth 6 and of the guides 5 is in  any case such as to keep, during the normal use of the door, the teeth 6 inside the seat 8 and thus inside the guides 5”), 
a sensor (10) to be mounted on the guide at a position to detect at least one of the alignment features on the lateral edge of the door curtain as the alignment features pass the sensor during an operational state of the door curtain (paragraphs [0029], [0032], [0033]); and 
a controller (15) to identify when the door curtain transitions from the operational state to a breakaway state based on a signal from the sensor (paragraphs [0028], [0034], anomalies detected; breakaway state is when the alignment features exit the guide, paragraph [0022]), the operational state corresponding to when the lateral edge of the door curtain is enclosed by the guide as the door curtain moves between open and closed positions, the breakaway state corresponding to when a portion of the lateral edge of the door curtain below an upper end of the guide breaks away from the guide (6 exits the guide, paragraph [0022], [0043]).
Regarding claim 13, the sensor is to be oriented toward the lateral edge of the door curtain (Figs 4, 5).  
Regarding claim 15, wherein the sensor is to be mounted in a hole in the guide (26 is part of 5, elements 23 are mounted in holes, Fig 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 13, 15, 20, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey et al. (US 2014/0345812), hereinafter referred to as Casey, in further view of Dondlinger et al. (US 8,037,921), hereinafter referred to as Dondlinger.
Regarding clam 1, according to a first interpretation, Casey discloses an apparatus comprising: 
an alignment feature (52) to be distributed along a lateral edge (48) of a door curtain (14) for a door (Figs 3 and 5), the alignment feature (52) to protrude away from the door curtain (14) to help retain the lateral edge within a guide for the door curtain (the feature 52 extends away from the door into the guide which is understood to “protrude away”), 
a sensor (120) to be mounted on the guide at a position to detect the alignment feature on the lateral edge of the door curtain as the alignment feature passes the sensor during an operational state of the door curtain (Fig 1-2, sensor 120 detects the presence of 52, paragraph [0070]); and 
a controller (24) to identify when the door curtain transitions from the operational state to a breakaway state based on a signal from the sensor (120) (paragraph [0048], [0059], [0070]), 
the operational state corresponding to when the lateral edge of the door curtain is enclosed by the guide as the door curtain moves between open and closed positions (Figs 1 and 2), the breakaway state corresponding to when a portion of the lateral edge of the door curtain below an upper end of the guide breaks away from the guide  (Figs 3, 4, 8-10). 
Although Casey discloses an alignment feature it is not provided as a plurality of alignment features. Instead, Casey discloses a continuous sheet with a continuous protrusion at the end forming the alignment feature (52) (Fig 3 and 5). However, Dondlinger discloses that it is known to form an alignment structure as a plurality of alignment features (24 is provided with a plurality of alignment features 22 and alternatively 80 has a plurality of 82) to help retain the curtain in a guide. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment feature of Casey such that it is provided as a plurality of alignment features instead of a continuous single alignment feature since such arrangement is known to provide the equivalent means of helping to retain a curtain in a guide, as taught by Dondlinger.
Regarding claim 1, under a second interpretation, Casey discloses an apparatus comprising: 
An alignment feature (52) to be distributed along a lateral edge (48) of a door curtain (14) for a door (Figs 3 and 5), the alignment feature (52) to protrude away from the door curtain (14) to help retain the lateral edge within a guide for the door curtain (the feature 52 extends away from the door into the guide), 

    PNG
    media_image1.png
    366
    606
    media_image1.png
    Greyscale

a sensor (64) to be mounted on the guide at a position to detect the alignment feature on the lateral edge of the door curtain as the alignment feature passes the sensor during an operational state of the door curtain (Fig 5); and 
a controller (24) to identify when the door curtain transitions from the operational state to a breakaway state based on a signal from the sensor (64) (paragraph [0049], [0063], [0069], [0070], [0082]); 
the operational state corresponding to when the lateral edge of the door curtain is enclosed by the guide as the door curtain moves between open and closed positions (Figs 1 and 2), the breakaway state corresponding to when a portion of the lateral edge of the door curtain below an upper end of the guide breaks away from the guide  (Figs 3, 4, 8-10).  
Although Casey discloses an alignment feature it is not provided as a plurality of alignment features. Instead, Casey discloses a continuous sheet with a continuous protrusion at the end forming the alignment feature (52) (Fig 3 and 5). However, Dondlinger discloses that it is known to form an alignment structure as a plurality of alignment features (24 is provided with a plurality of alignment features 22 and alternatively 80 has a plurality of 82) to help retain the curtain in a guide. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment feature of Casey such that it is provided as a plurality of alignment features instead of a continuous single alignment feature since such arrangement is known to provide the equivalent means of helping to retain a curtain in a guide, as taught by Dondlinger.
Regarding claim 4, under the first interpretation, modified Casey discloses wherein the controller (24) is to determine the door curtain (14) is in the breakaway state based on (1) whether the sensor (120) detects the alignment features and (2) a vertical position of the door curtain (paragraph [0070]; “the controller 24 monitors the position of the leading edge 18…in some examples, the leading edge of the curtain rising about the second sensor 120 is used as an indicator that the door 10 is nearly fully open…additional sensors are used to monitor the state of the curtain…multiple sensors 120 are placed at varying heights along  the track 16 to detect the height at which the edge of the curtain 14 dislodges from the track”).  
Regarding claim 5, under the first interpretation, modified Casey discloses wherein the controller (24) is to determine the door curtain is in the breakaway state when (1) the vertical position of th3PATENTDocket No. 92/D18-017Be door curtain corresponds to a bottom edge of the door curtain being below a height of the sensor (120) and (2) the sensor does not detect at least one of the alignment features (when the door curtain has a bottom edge below the height of the sensor but the sensor does not detect at least one of the alignment features the door is in a breakaway state, as shown in Fig 4).  
Regarding claim 8, under the first interpretation, Casey discloses the sensor (120) is vertically positioned in the guide. Figure 2 shows the sensor in an upper half of the guide not a lower half of the guide. However, Casey further teaches that multiple sensors (120) are placed at varying heights along the track to detect the height at which the edge of the curtain dislodges (paragraph [0070]). It would have been obvious to provide a sensor in the lower half of the guide to determine if the curtain dislodges from a lower half of the guide. Such modification would have been obvious to one having ordinary skill in the art before the time of effective filling as such modification requires mere rearrangement of the location of the sensor and would not lead to any new or unpredictable results.
Regarding claim 13, under the first interpretation, Casey discloses, the sensor (120) is to be oriented toward the lateral edge of the door curtain (Fig 2 and 13).  
Regarding claim 13, under the second interpretation, Casey discloses, the sensor (64) is to be oriented toward the lateral edge of the door curtain (Fig 2 and 5).  
Regarding claim 15, under the first interpretation, Casey discloses wherein the sensor (120) is to be mounted in a hole in the guide (Fig 5, 13-16, paragraph [0063], sensor 120 can be the same as sensor 64 and mounted similarly as shown in Fig 5).
Regarding claim 15, under the second interpretation, Casey discloses wherein the sensor (64) is to be mounted in a hole in the guide (Fig 5).
Regarding claim 20, under both interpretations, the controller is to identify a missing alignment feature based on data from the sensor (when the curtain is in a breakaway state, an alignment feature is dislodged from the guide and understood to be missing from the guide).
Regarding claim 28, under both interpretations, Casey discloses wherein the controller includes a door motion adjustor to cause the door curtain to move to a fully open position (Fig 25, block 2504) in response to the door curtain transitioning from the operational state to the breakaway state (Fig 24, blocks 2406 and 2408).  
Regarding claim 29, under both interpretations, Casey discloses wherein the door motion adjustor is to cause the door curtain to move to the fully open position (Fig 25, block 2504) in response to (1) the door curtain 5PATENTDocket No. 92/D18-017Btransitioning from the operational state to the breakaway state (Fig 24, blocks 2406 and 2408) and (2) the door curtain being configured for partially-open operation (paragraph [0060], Fig 24, blocks 2406, 2408, Fig 25, blocks 2408, 2504).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Casey and Dondlinger, as applied in claim 15 above, in further view of Boerger et al. (US 2008/0022596), hereinafter referred to as Boerger.
Regarding claim 16, under both interpretations, Casey discloses the sensor (64 or 120) can be provided as photoelectric eyes with electromechanical switch (paragraph [0063]) but fails to disclose that the sensor is a capacitive proximity sensor or an ultrasonic proximity sensor.  However, Boerger teaches that it is known for sensors to be provided as a capacitive proximity sensor or an ultrasonic sensor (paragraph [0023]) as a known alternative to photoelectric eyes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Casey with a known capacitive proximity sensor or ultrasonic proximity sensor as they are known alternative sensors for providing equivalent sensing means.
Claims 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casey and Dondlinger, as applied in claims 1 and 13 above, in further view of Eggert et al (US 2014/0110064), hereinafter referred to as Eggert.
Regarding claims 18, 19 and 22 under both interpretations, modified Casey discloses that the alignment features are on an outermost edge of the lateral edge of the door curtain and include pliable vinyl or polyurethane (paragraph [0066]), not a metallic portion (metal feature) and that the sensor is an inductive proximity sensor or hall sensor. However, Eggert discloses that it is known for an alignment feature along a lateral edge of a curtain to include a metallic portion being a magnet (Fig 1, 105, magnet) and further teaches a sensor that is an inductive proximity sensor and hall sensor (paragraph [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casey in view of Dondlinger such that the alignment features are formed of metallic portion magnet such that an inductive proximity sensor or hall sensor is used in order to optimize the system for cost/reliability/availability of parts by substituting known elements for another and providing predictable results and providing the equivalent function of detection.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Casey and Dondlinger, as applied in claim 13 above, in further view of Boerger.
 Regarding claim 21, under both interpretations, modified Casey discloses a sensor but does not disclose that the sensor is a magnetometer, the magnetometer to detect a presence of a vehicle passing through the door. However, Boerger discloses a magnetometer, the magnetometer to detect a presence of a vehicle passing through the door (paragraph [0030]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Casey to include a magnetometer as taught by Boerger in order to reduce the likelihood of door collisions with vehicles and/or count vehicle traffic for process optimization. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634